DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 01/27/2021 has been entered. Claims 1-6 are pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “forming the anode is performed so as to completely cover the side slopes of the barriers.” In claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that Applicants' figures 1 and 2F-2H show the anode 40 covers only a lower portion of side slopes of the barriers 30.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US
Pub 2014/0225089) in view of Paek (US Pub 2018/0190739).
Regarding claim 1, Kato (fig. 4) teaches an electroluminescent device having an emission area (active area ACT, [0014]), the electroluminescent device comprising:
an array substrate (substrate 10, [0018]) having a thin-film transistor (switching element 11, thin film transistor, [0020]) formed thereon;
an organic insulating layer (passivation film LP, acryl, polyimide, [0022]) formed on the array substrate having the thin-film transistor formed thereon;
barriers (rib layers LIB, electric non-conductance material, [0027]) disposed on the organic insulating layer;

a light-emitting layer (organic layer 13, [0028]) formed on the anode that completely covers the anode, which light-emitting layer is contained by barriers: and
a cathode (cathode 14, [0018]) formed on the light-emitting layer.
Kato teaches the anode (anode 12, [0018]) formed on the organic insulating layer and on the side slopes of the barriers, but does not teach increasing the electroluminescent device’s emission efficiency by enlarging the emission area.
 Paek (fig. 2) teaches wherein the formation of the anode (anode electrode 190, [0040]) on the organic insulating layer (planarization layer 170, [0053]) and on the side slopes of the barriers (banks 180, [0054]) increases the electroluminescent device’s emission efficiency by enlarging the emission area (second O/A, [0068]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electroluminescent device of Kato with the anode electrode 190 on the side slopes of the banks 180 of Paek in order to provide “wider than the first opening area, thereby enhancing an aperture ratio” as taught by Paek, [0068]-[0070].
Regarding claim 2, Kato (fig. 2) teaches the electroluminescent device of claim 1, wherein the anode (12) is formed so as to completely cover the organic insulating layer (passivation film LP) between the side slopes of the barriers.
Regarding claim 3, Kato teaches the electroluminescent device of claim 1, wherein the light-emitting layer (organic layer 13) is formed of an organic light-emitting compound ([0030]).

Regarding claim 5, Kato (figs. 2 and 3) teaches a method of making an electroluminescent device having an emission area (active area ACT, [0014]), the method comprising:
forming a thin-film transistor (switching element 11, thin film transistor, [0020] and [0047]) on an array substrate (substrate 10);
forming an organic insulating layer (passivation film LP, acryl, polyimide, [0022]) on the array substrate having the thin-fiim transistor formed thereon;
disposing barriers (rib layers LIB, electric non-conductance material, [0027]) on the array substrate having the organic insulating layer formed thereon;
forming an anode (anode 12, [0018]) on the organic insulating layer between the barriers and abutting side slopes of the barriers so as to be electrically connected to the thin-fiim transistor ([0022]); and
forming a light-emitting layer (organic layer 13, [0028]) on the anode so as to completely cover the anode and which light-emitting layer is contained by barriers.
Kato teaches the anode (anode 12, [0018]) formed on the organic insulating layer and on the side slopes of the barriers, but does not teach increasing the electroluminescent device’s emission efficiency by enlarging the emission area.
 Paek (fig. 2) teaches wherein the formation of the anode (anode electrode 190, [0040]) on the organic insulating layer (planarization layer 170, [0053]) and on the side slopes of the barriers (banks 180, [0054]) increases the electroluminescent device’s emission efficiency by enlarging the emission area (second O/A, [0068]).

Regarding claim 6, Kato (fig. 2) teaches wherein the anode (12) is formed so as to completely cover a portion of the side slopes of the barriers (LIB), but does not teach the anode is formed so as to completely cover the side slopes of the barriers.
Paek (fig. 2) teaches an electroluminescent display device, wherein the anode (anode electrode 190, [0040]) is formed so as to completely cover the organic insulating layer (planarization layer 170, organic insulating material, [0053]) between the barriers (banks 180, [0054]) and the side slopes of the barriers.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the electroluminescent device of Kato with the anode electrode 190 completely cover the side slopes of the banks 180 of Paek in order to prevent the anode electrode from being damaged, and also obtain a uniform thickness of a light emitting layer as taught by Paek, [0017]-[0018].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892